
	
		II
		Calendar No. 95
		112th CONGRESS
		1st Session
		S. 951
		IN THE SENATE OF THE UNITED STATES
		
			May 11, 2011
			Mrs. Murray (for
			 herself, Ms. Murkowski,
			 Mr. Rockefeller,
			 Mr. Akaka, Mr.
			 Baucus, Mr. Begich,
			 Mrs. Boxer, Mr.
			 Brown of Ohio, Mr. Casey,
			 Mr. Coons, Mr.
			 Sanders, Mr. Tester,
			 Mr. Leahy, Mr.
			 Brown of Massachusetts, Mr.
			 Cardin, Mr. Whitehouse,
			 Mr. Schumer, Mr. Reed, Mrs.
			 McCaskill, Mr. Durbin,
			 Mr. Bennet, Ms.
			 Snowe, Mr. Kerry,
			 Mr. Levin, Ms.
			 Stabenow, Mr. Udall of New
			 Mexico, Mr. Menendez, and
			 Mr. Kohl) introduced the following bill;
			 which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		
			July 7, 2011
			Reported by Mrs. Murray,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To improve the provision of Federal transition,
		  rehabilitation, vocational, and unemployment benefits to members of the Armed
		  Forces and veterans, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Hiring Heroes Act of
			 2011.
		2.Two-year
			 extension of authority of Secretary of Veterans Affairs to provide
			 rehabilitation and vocational benefits to members of the Armed Forces with
			 severe injuries or illnessesSection 1631(b)(2) of the Wounded Warrior
			 Act (title XVI of Public Law 110–181; 10 U.S.C. 1071 note) is amended by
			 striking December 31, 2012 and inserting December 31,
			 2014.
		3.Expansion of
			 authority of Secretary of Veterans Affairs to pay employers for providing
			 on-job training to veterans who have not been rehabilitated to point of
			 employabilitySection
			 3116(b)(1) of title 38, United States Code, is amended by striking who
			 have been rehabilitated to the point of employability.
		4.Training and
			 rehabilitation for veterans with service-connected disabilities who have
			 exhausted rights to unemployment benefits under State law
			(a)Entitlement to
			 additional rehabilitation programs
				(1)In
			 generalSection 3102 of title 38, United States Code, is
			 amended—
					(A)in the matter
			 before paragraph (1), by striking A person and inserting the
			 following:
						
							(a)In
				generalA person
							;
				and
					(B)by adding at the
			 end the following new paragraph:
						
							(b)Additional
				rehabilitation programs for persons who have exhausted rights to unemployment
				benefits under State law(1)A person who has
				completed a rehabilitation program under this chapter shall be entitled to an
				additional rehabilitation program under the terms and conditions of this
				chapter if—
									(A)the person is
				described by paragraph (1) or (2) of subsection (a); and
									(B)the person—
										(i)has exhausted all
				rights to regular compensation under the State law or under Federal law with
				respect to a benefit year;
										(ii)has no rights to
				regular compensation with respect to a week under such State or Federal law;
				and
										(iii)is not receiving
				compensation with respect to such week under the unemployment compensation law
				of Canada; and
										(C)begins such
				additional rehabilitation program within six months of the date of such
				exhaustion.
									(2)For purposes of
				paragraph (1)(B)(i), a person shall be considered to have exhausted such
				person's rights to regular compensation under a State law when—
									(A)no payments of
				regular compensation can be made under such law because such person has
				received all regular compensation available to such person based on employment
				or wages during such person's base period; or
									(B)such person's
				rights to such compensation have been terminated by reason of the expiration of
				the benefit year with respect to which such rights existed.
									(3)In this
				subsection, the terms compensation, regular
				compensation, benefit year, State, State
				law, and week have the respective meanings given such terms
				under section 205 of the Federal-State Extended Unemployment Compensation Act
				of 1970 (26 U.S.C. 3304
				note).
								.
					(2)Duration of
			 additional rehabilitation programSection 3105(b) of such title
			 is amended—
					(A)by striking
			 Except as provided in subsection (c) of this section, and
			 inserting (1) Except as provided in paragraph (2) and in subsection
			 (c),; and
					(B)by adding at the
			 end the following new paragraph:
						
							(2)The period of a
				vocational rehabilitation program pursued by a veteran under section 3102(b) of
				this title following a determination of the current reasonable feasibility of
				achieving a vocational goal may not exceed 24
				months.
							.
					(b)Extension of
			 period of eligibilitySection 3103 of such title is
			 amended—
				(1)in subsection (a),
			 by striking in subsection (b), (c), or (d) and inserting
			 in subsection (b), (c), (d), or (e);
				(2)by redesignating
			 subsection (e) as subsection (f); and
				(3)by inserting after
			 subsection (d) the following new subsection (e):
					
						(e)(1)The limitation in
				subsection (a) shall not apply to a rehabilitation program described in
				paragraph (2).
							(2)A rehabilitation
				program described in this paragraph is a rehabilitation program pursued by a
				veteran under section 3102(b) of this
				title.
							.
				(c)Exception to
			 limitation on receipt of assistance under chapter 31 and one or more
			 programsSection 3695(b) of such title is amended—
				(1)by striking
			 No person and inserting Except as provided in paragraph
			 (2), no person; and
				(2)by adding at the
			 end the following new paragraph:
					
						(2)Paragraph (1)
				shall not apply with respect to a rehabilitation program described in section
				3103(e)(2) of this
				title.
						.
				5.Assessment and
			 follow-up on veterans who participate in Department of Veterans Affairs
			 training and rehabilitation for veterans with service-connected
			 disabilities
			(a)In
			 generalSection 3106 of title
			 38, United States Code, is amended—
				(1)by adding at the end the following new
			 subsection:
					
						(g)For each
				rehabilitation program pursued by a veteran under this chapter, the Secretary
				shall contact such veteran not later than 180 days after the date on which such
				veteran completes such rehabilitation program or terminates participation in
				such rehabilitation program and not less frequently than once every 180 days
				thereafter for a period of one year to ascertain the employment status of the
				veteran and assess such rehabilitation
				program.
						;
				and
				(2)in the section
			 heading, by adding ; program
			 assessment and follow-up at the end.
				(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 31 of
			 such title is amended by striking the item relating to section 3106 and
			 inserting the following new item:
				
					
						3106. Initial and
				extended evaluations; determinations regarding serious employment handicap;
				program assessment and
				follow-up.
					
					.
			6.Mandatory
			 participation of members of the Armed Forces in the transitional assistance
			 program of the Department of Defense
			(a)In
			 generalSection 1144(c) of
			 title 10, United States Code, is amended by striking shall
			 encourage and all that follows and inserting shall require the
			 participation in the program carried out under this section of the members
			 eligible for assistance under the program..
			(b)Required use of
			 employment assistance, job training assistance, and other transitional services
			 in preseparation counselingSection 1142(a)(2) of such title is
			 amended by striking may and inserting
			 shall.
			7.Follow-up on
			 employment status of members of Armed Forces who recently participated in
			 Transitional Assistance Program of Department of DefenseFor each individual who participates in the
			 Transitional Assistance Program (TAP) of the Department of Defense, the
			 Secretary of Labor shall contact such individual not later than 180 days after
			 the date on which such individual completes such program and not less
			 frequently than once every 90 days thereafter for a period of 180 days to
			 ascertain the employment status of such individual.
		8.Collaborative
			 veterans' training, mentoring, and placement program
			(a)In
			 generalChapter 41 of title 38, United States Code, is amended by
			 inserting after section 4104 the following new section:
				
					4104A.Collaborative veterans' training,
				mentoring, and placement program
						(a)GrantsThe Secretary shall award grants to
				eligible nonprofit organizations to provide training and mentoring for eligible
				veterans who seek employment. The Secretary shall award the grants to not more
				than 3 organizations, for periods of 2 years.
						(b)Collaboration
				and facilitationThe
				Secretary shall ensure that the recipients of the grants—
							(1)collaborate with—
								(A)the appropriate disabled veterans' outreach
				specialists (in carrying out the functions described in section 4103A(a)) and
				the appropriate local veterans' employment representatives (in carrying out the
				functions described in section 4104); and
								(B)the appropriate
				State boards and local boards (as such terms are defined in section 101 of the
				Workforce Investment Act of 1998 (29 U.S.C. 2801)) for the areas to be served
				by recipients of the grants; and
								(2)based on the collaboration, facilitate the
				placement of the veterans that complete the training in meaningful employment
				that leads to economic self-sufficiency.
							(c)ApplicationTo
				be eligible to receive a grant under this section, a nonprofit organization
				shall submit an application to the Secretary at such time, in such manner, and
				containing such information as the Secretary may require. At a minimum, the
				information shall include—
							(1)information
				describing how the organization will—
								(A)collaborate with
				disabled veterans' outreach specialists and local veterans' employment
				representatives and the appropriate State boards and local boards (as such
				terms are defined in section 101 of the Workforce Investment Act of 1998 (29
				U.S.C. 2801));
								(B)based on the
				collaboration, provide training that facilitates the placement described in
				subsection (b)(2); and
								(C)make available,
				for each veteran receiving the training, a mentor to provide career advice to
				the veteran and assist the veteran in preparing a resume and developing job
				interviewing skills; and
								(2)an assurance that
				the organization will provide the information necessary for the Secretary to
				prepare the reports described in subsection (d).
							(d)Reports(1)Not later than 6 months
				after the date of enactment of the Hiring
				Heroes Act of 2011, the Secretary shall prepare and submit to the
				appropriate committees of Congress a report that describes the process for
				awarding grants under this section, the recipients of the grants, and the
				collaboration described in subsections (b) and (c).
							(2)Not later than 18
				months after the date of enactment of the Hiring Heroes Act of 2011, the Secretary
				shall—
								(A)conduct an
				assessment of the performance of the grant recipients, disabled veterans'
				outreach specialists, and local veterans' employment representatives in
				carrying out activities under this section, which assessment shall include
				collecting information on the number of—
									(i)veterans who
				applied for training under this section;
									(ii)veterans who
				entered the training;
									(iii)veterans who
				completed the training;
									(iv)veterans who were
				placed in meaningful employment under this section; and
									(v)veterans who
				remained in such employment as of the date of the assessment; and
									(B)submit to the
				appropriate committees of Congress a report that includes—
									(i)a description of
				how the grant recipients used the funds made available under this
				section;
									(ii)the results of
				the assessment conducted under subparagraph (A); and
									(iii)the
				recommendations of the Secretary as to whether amounts should be appropriated
				to carry out this section for fiscal years after 2013.
									(e)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $4,500,000 for the period consisting of fiscal years 2012 and
				2013.
						(f)DefinitionsIn this section—
							(1)the term appropriate committees of
				Congress means the Committee on Veterans' Affairs of the Senate and the
				Committee on Veterans' Affairs of the House of Representatives; and
							(2)the term nonprofit
				organization means an organization that is described in section
				501(c)(3) of the Internal Revenue Code of 1986 and that is exempt from taxation
				under section 501(a) of such Code.
							
			(b)Conforming
			 amendmentSection 4103A of title 38, United States Code, is
			 amended—
				(1)in paragraph (1),
			 by inserting and facilitate placements after intensive
			 services; and
				(2)by adding at the
			 end the following:
					
						(3)In facilitating
				placement of a veteran under this program, a disabled veterans' outreach
				program specialist shall help to identify job opportunities that are
				appropriate for the veteran's employment goals and assist that veteran in
				developing a cover letter and resume that are targeted for those particular
				jobs.
						.
				(c)Clerical
			 amendmentThe table of sections at the beginning of chapter 41 of
			 such title is amended by inserting after the item relating to section 4104 the
			 following new item:
				
					
						4104A. Collaborative
				veterans' training, mentoring, and placement
				program.
					
					.
			9.Individualized
			 assessment for members of the Armed Forces under transition assistance on
			 equivalence between skills developed in military occupational specialities and
			 qualifications required for civilian employment with the private
			 sector
			(a)Study on
			 equivalence required
				(1)In
			 generalThe Secretary of
			 Defense, the Secretary of Veterans Affairs, and the Secretary of Labor shall
			 jointly enter into a contract with a qualified organization or entity jointly
			 selected by the Secretaries, to conduct a study to identify any equivalences
			 between the skills developed by members of the Armed Forces through various
			 military occupational specialties (MOS) and the qualifications required for
			 various positions of civilian employment in the private sector.
				(2)Cooperation of
			 Federal agenciesThe departments and agencies of the Federal
			 Government, including the Office of Personnel Management, the General Services
			 Administration, the Government Accountability Office, and other appropriate
			 departments and agencies, shall cooperate with the contractor under paragraph
			 (1) to conduct the study required under that paragraph.
				(3)ReportUpon
			 completion of the study conducted under paragraph (1), the contractor under
			 that paragraph shall submit to the Secretary of Defense, the Secretary of
			 Veterans Affairs, and the Secretary of Labor a report setting forth the results
			 of the study. The report shall include such information as the Secretaries
			 shall specify in the contract under paragraph (1) for purposes of this
			 section.
				(4)Transmittal to
			 CongressThe Secretary of Defense, the Secretary of Veterans
			 Affairs, and the Secretary of Labor shall jointly transmit to Congress the
			 report submitted under paragraph (3), together with such comments on the report
			 as the Secretaries jointly consider appropriate.
				(b)Individualized
			 assessment of civilian positions available through MOS skillsThe
			 Secretary of Defense shall ensure that each member of the Armed Forces who is
			 participating in the Transition Assistance Program (TAP) of the Department of
			 Defense receives, as part of such member's participation in that program, an
			 individualized assessment of the various positions of civilian employment in
			 the private sector for which such member may be qualified as a result of the
			 skills developed by such member through such member's military occupational
			 specialty. The assessment shall be performed using the results of the study
			 conducted under subsection (a) and such other information as the Secretary of
			 Defense, in consultation with the Secretary of Veterans Affairs and the
			 Secretary of Labor, considers appropriate for that purpose.
			(c)Further use in
			 employment-Related transition assistance
				(1)Transmittal of
			 assessmentThe Secretary of Defense shall transmit the
			 individualized assessment provided a member under subsection (a) to the
			 Secretary of Veterans Affairs and the Secretary of Labor.
				(2)Use in
			 assistanceThe Secretary of Veterans Affairs and the Secretary of
			 Labor may use an individualized assessment with respect to an individual under
			 paragraph (1) for employment-related assistance in the transition from military
			 service to civilian life provided the individual by such Secretary and to
			 otherwise facilitate and enhance the transition of the individual from military
			 service to civilian life.
				10.Appointment of
			 honorably discharged members and other employment assistance
			(a)Appointment of
			 honorably discharged members of the uniformed services to civil service
			 positions
				(1)In
			 generalChapter 33 of title
			 5, United States Code, is amended by inserting after section 3330c the
			 following:
					
						3330d.Honorably discharged members of the
				uniformed servicesThe head of
				an executive agency may appoint a member of the uniformed services who is
				honorably discharged to a position in the civil service without regard to
				sections 3301 through 3330c during the 180-day period beginning on the date
				that the individual is honorably discharged, if that individual is otherwise
				qualified for the
				position.
						.
				(2)Technical and
			 conforming amendmentThe table of sections for chapter 33 of
			 title 5, United States Code, is amended by adding after the item relating to
			 section 3330c the following:
					
						
							3330d. Honorably discharged members of
				the uniformed
				services.
						
						.
				(b)Employment
			 assistance: other Federal agencies
				(1)DefinitionsIn
			 this subsection—
					(A)the term
			 agency has the meaning given the term Executive
			 agency in section 105 of title 5, United States Code; and
					(B)the term
			 veteran has the meaning given that term in section 101 of title
			 38, United States Code.
					(2)Responsibilities
			 of Office of Personnel ManagementThe Director of the Office of
			 Personnel Management shall—
					(A)designate agencies
			 that shall establish a program to provide employment assistance to members of
			 the armed forces who are being separated from active duty in accordance with
			 paragraph (3); and
					(B)ensure that the
			 programs established under this subsection are coordinated with the Transition
			 Assistance Program (TAP) of the Department of Defense.
					(3)Elements of
			 programThe head of each agency designated under paragraph
			 (2)(A), in consultation with the Director of the Office of Personnel
			 Management, and acting through the Veterans Employment Program Office of the
			 agency established under Executive Order 13518 (74 Fed. Reg. 58533; relating to
			 employment of veterans in the Federal Government), or any successor thereto,
			 shall—
					(A)establish a
			 program to provide employment assistance to members of the Armed Forces who are
			 being separated from active duty, including assisting such members in seeking
			 employment with the agency;
					(B)provide such
			 members with information regarding the program of the agency established under
			 subparagraph (A); and
					(C)promote the
			 recruiting, hiring, training and development, and retention of such members and
			 veterans by the agency.
					(4)Other
			 officeIf an agency designated under paragraph (2)(A) does not
			 have a Veterans Employment Program Office, the head of the agency, in
			 consultation with the Director of the Office of Personnel Management, shall
			 select an appropriate office of the agency to carry out the responsibilities of
			 the agency under paragraph (3).
				11.Outreach program for
			 certain veterans receiving unemployment compensation
			(a)In
			 generalThe Secretary of Labor shall carry out a program through
			 the Assistant Secretary of Labor for Veterans' Employment and Training, the
			 disabled veterans' outreach program specialists employed under section 4103A of
			 title 38, United States Code, and local veterans' employment representatives
			 employed under section 4104 of such title to provide outreach to covered
			 veterans and provide them with assistance in finding employment.
			(b)Covered
			 veteransFor purposes of this
			 section, a covered veteran is a veteran who—
				(1)recently separated from service in the
			 Armed Forces; and
				(2)has been in receipt of assistance under the
			 Unemployment Compensation for Ex-servicemembers program under subchapter II of
			 chapter 85 of title 5 for more than 105 days.
				12.Department of
			 Defense pilot program on work experience for members of the Armed Forces on
			 terminal leave
			(a)In
			 generalThe Secretary of
			 Defense may establish a pilot program to assess the feasibility and
			 advisability of providing to covered individuals work experience with civilian
			 employees and contractors of the Department of Defense to facilitate the
			 transition of the individuals from service in the Armed Forces to employment in
			 the civilian labor market.
			(b)Covered
			 individualsFor purposes of this section, a covered individual is
			 any individual who—
				(1)is a member of the
			 Armed Forces;
				(2)the Secretary
			 expects to be discharged or separated from service in the Armed Forces and is
			 on terminal leave;
				(3)the Secretary
			 determines has skills that can be used to provide services to the Department
			 that the Secretary considers critical to the success of the mission of the
			 Department; and
				(4)the Secretary
			 determines might benefit from exposure to the civilian work environment while
			 working for the Department in order to facilitate a transition of the
			 individual from service in the Armed Forces to employment in the civilian labor
			 market.
				(c)DurationThe
			 pilot program shall be carried out during the two-year period beginning on the
			 date of the commencement of the pilot program.
			(d)ReportNot
			 later than 540 days after the date of the enactment of this Act, the Secretary
			 shall submit to the Committee on Armed Services and the Committee on Veterans'
			 Affairs of the Senate and the Committee on Armed Services and the Committee on
			 Veterans' Affairs of the House of Representatives a report on the pilot program
			 that includes the findings of the Secretary with respect to the feasibility and
			 advisability of providing covered individuals with work experience as described
			 in subsection (a).
			13.Enhancement of
			 demonstration program on credentialing and licensing of veteransSection 4114 of title 38, United States
			 Code, is amended—
			(1)in subsection (a),
			 by striking may and inserting shall;
			(2)in subsection
			 (b)(1)—
				(A)by striking
			 Assistant Secretary shall and inserting Assistant
			 Secretary of Veterans' Employment and Training shall, in consultation with the
			 Assistant Secretary for Employment and Training,;
				(B)by striking
			 10 military and inserting five military;
			 and
				(C)by inserting
			 of Veterans' Employment and Training after selected by
			 the Assistant Secretary; and
				(3)by striking
			 subsections (d) through (h) and inserting the following:
				
					(d)Period of
				projectThe period during which the Assistance Secretary shall
				carry out the demonstration project under this section shall be the two-year
				period beginning on the date of the enactment of the
				Hiring Heroes Act of
				2011.
					.
			
	
		1.Short titleThis Act may be cited as the
			 Hiring Heroes Act of
			 2011.
		2.Two-year extension of
			 authority of Secretary of Veterans Affairs to provide rehabilitation and
			 vocational benefits to members of the Armed Forces with severe injuries or
			 illnessesSection 1631(b)(2)
			 of the Wounded Warrior Act (title XVI of Public Law 110–181; 10 U.S.C. 1071
			 note) is amended by striking December 31, 2012 and inserting
			 December 31, 2014.
		3.Expansion of authority
			 of Secretary of Veterans Affairs to pay employers for providing on-job training
			 to veterans who have not been rehabilitated to point of
			 employabilitySection
			 3116(b)(1) of title 38, United States Code, is amended by striking who
			 have been rehabilitated to the point of employability.
		4.Training and
			 rehabilitation for veterans with service-connected disabilities who have
			 exhausted rights to unemployment benefits under State law
			(a)Entitlement to
			 additional rehabilitation programs
				(1)In
			 generalSection 3102 of title 38, United States Code, is
			 amended—
					(A)in the matter before
			 paragraph (1), by striking A person and inserting the
			 following:
						
							(a)In
				generalA person
							;
				and
					(B)by adding at the end the
			 following new paragraph:
						
							(b)Additional
				rehabilitation programs for persons who have exhausted rights to unemployment
				benefits under State law(1)A person who has
				completed a rehabilitation program under this chapter shall be entitled to an
				additional rehabilitation program under the terms and conditions of this
				chapter if—
									(A)the person is described
				by paragraph (1) or (2) of subsection (a); and
									(B)the person—
										(i)has exhausted all rights
				to regular compensation under the State law or under Federal law with respect
				to a benefit year;
										(ii)has no rights to regular
				compensation with respect to a week under such State or Federal law; and
										(iii)is not receiving
				compensation with respect to such week under the unemployment compensation law
				of Canada; and
										(C)begins such additional
				rehabilitation program within six months of the date of such exhaustion.
									(2)For purposes of paragraph
				(1)(B)(i), a person shall be considered to have exhausted such person's rights
				to regular compensation under a State law when—
									(A)no payments of regular
				compensation can be made under such law because such person has received all
				regular compensation available to such person based on employment or wages
				during such person's base period; or
									(B)such person's rights to
				such compensation have been terminated by reason of the expiration of the
				benefit year with respect to which such rights existed.
									(3)In
				this subsection, the terms compensation, regular
				compensation, benefit year, State, State
				law, and week have the respective meanings given such terms
				under section 205 of the Federal-State Extended Unemployment Compensation Act
				of 1970 (26 U.S.C. 3304
				note).
								.
					(2)Duration of additional
			 rehabilitation programSection 3105(b) of such title is
			 amended—
					(A)by striking Except
			 as provided in subsection (c) of this section, and inserting (1)
			 Except as provided in paragraph (2) and in subsection (c),; and
					(B)by adding at the end the
			 following new paragraph:
						
							(2)The period of a
				vocational rehabilitation program pursued by a veteran under section 3102(b) of
				this title following a determination of the current reasonable feasibility of
				achieving a vocational goal may not exceed 24
				months.
							.
					(b)Extension of period of
			 eligibilitySection 3103 of such title is amended—
				(1)in subsection (a), by
			 striking in subsection (b), (c), or (d) and inserting in
			 subsection (b), (c), (d), or (e);
				(2)by redesignating
			 subsection (e) as subsection (f); and
				(3)by inserting after
			 subsection (d) the following new subsection (e):
					
						(e)(1)The limitation in
				subsection (a) shall not apply to a rehabilitation program described in
				paragraph (2).
							(2)A rehabilitation program
				described in this paragraph is a rehabilitation program pursued by a veteran
				under section 3102(b) of this
				title.
							.
				(c)Exception to limitation
			 on receipt of assistance under chapter 31 and one or more
			 programsSection 3695(b) of such title is amended—
				(1)by striking No
			 person and inserting Except as provided in paragraph (2), no
			 person; and
				(2)by adding at the end the
			 following new paragraph:
					
						(2)Paragraph (1) shall not
				apply with respect to a rehabilitation program described in section 3103(e)(2)
				of this
				title.
						.
				5.Assessment and follow-up
			 on veterans who participate in Department of Veterans Affairs training and
			 rehabilitation for veterans with service-connected disabilities
			(a)In
			 generalSection 3106 of title
			 38, United States Code, is amended—
				(1)by adding at the end the following new
			 subsection:
					
						(g)For each rehabilitation
				program pursued by a veteran under this chapter, the Secretary shall contact
				such veteran not later than 180 days after the date on which such veteran
				completes such rehabilitation program or terminates participation in such
				rehabilitation program and not less frequently than once every 180 days
				thereafter for a period of one year to ascertain the employment status of the
				veteran and assess such rehabilitation
				program.
						;
				and
				(2)in the section heading,
			 by adding ; program
			 assessment and follow-up at the end.
				(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 31 of
			 such title is amended by striking the item relating to section 3106 and
			 inserting the following new item:
				
					
						3106. Initial and extended
				evaluations; determinations regarding serious employment handicap; program
				assessment and
				follow-up.
					
					.
			6.Mandatory participation
			 of members of the Armed Forces in the Transitional Assistance Program of
			 Department of Defense
			(a)In
			 generalSubsection (c) of
			 section 1144 of title 10, United States Code, is amended to read as
			 follows:
				
					(c)Participation(1)Except as
				provided in paragraph (2), the Secretary of Defense and the Secretary of
				Homeland Security shall require the participation in the program carried out
				under this section of the members eligible for assistance under the
				program.
						(2)The Secretary of
				Defense and the Secretary of Homeland Security may, under regulations such
				Secretaries shall prescribe, waive the participation requirement of paragraph
				(1) with respect to such groups or classifications of members as the
				Secretaries consider appropriate after consultation with the Secretary of Labor
				and the Secretary of Veterans
				Affairs.
						.
			(b)Required use of
			 employment assistance, job training assistance, and other transitional services
			 in preseparation counselingSection 1142(a)(2) of such title is
			 amended by striking may and inserting
			 shall.
			7.Follow-up and audits of
			 Transitional Assistance Program
			(a)Follow-up on
			 employment status of members of Armed Forces who recently participated in
			 Transitional Assistance ProgramFor each individual who participates in the
			 Transitional Assistance Program (TAP) of the Department of Defense, the
			 Secretary of Labor shall contact such individual not later than 180 days after
			 the date on which such individual separates from service in the Armed Forces
			 and not less frequently than once every 90 days thereafter for a period of 180
			 days to ascertain the employment status of such individual.
			(b)Audits of the
			 Transition Assistance Program
				(1)ContractThe
			 Secretary of Labor shall enter into a contract for audits of the Transition
			 Assistance Program carried out under chapter 58 of title 10, United States
			 Code. The Secretary of Labor shall enter into such contract with a private
			 organization not affiliated with the program, and shall ensure that the audits
			 are conducted not less often than once every 3 years.
				(2)AuditIn
			 conducting such an audit, the organization shall measure the effectiveness of
			 the Transition Assistance Program, and identify any measures needed to improve
			 the effectiveness of the program.
				(3)ReportAt
			 the conclusion of each audit, the organization shall prepare a report
			 containing the findings resulting from the audit, and recommendations for
			 improving the effectiveness of the program. The organization shall submit the
			 report to the Secretary of Labor, the other Secretaries referred to in section
			 1144 of title 10, United States Code, the Committee on Armed Services and the
			 Committee on Veterans' Affairs of the Senate, and the Committee on Armed
			 Services and the Committee on Veterans' Affairs of the House of
			 Representatives.
				(4)ImprovementsThe
			 Secretary of Labor, in conjunction with the other Secretaries, shall review the
			 report and shall implement any measures needed to improve the effectiveness of
			 the Transition Assistance Program.
				8.Collaborative veterans'
			 training, mentoring, and placement program
			(a)In
			 generalChapter 41 of title 38, United States Code, is amended by
			 inserting after section 4104 the following new section:
				
					4104A.Collaborative veterans' training,
				mentoring, and placement program
						(a)GrantsThe Secretary shall award grants to
				eligible nonprofit organizations to provide training and mentoring for eligible
				veterans who seek employment. The Secretary shall award the grants to not more
				than 3 organizations, for periods of 2 years.
						(b)Collaboration and
				facilitationThe Secretary
				shall ensure that the recipients of the grants—
							(1)collaborate with—
								(A)the appropriate disabled veterans' outreach
				specialists (in carrying out the functions described in section 4103A(a)) and
				the appropriate local veterans' employment representatives (in carrying out the
				functions described in section 4104); and
								(B)the appropriate State
				boards and local boards (as such terms are defined in section 101 of the
				Workforce Investment Act of 1998 (29 U.S.C. 2801)) for the areas to be served
				by recipients of the grants; and
								(2)based on the collaboration, facilitate the
				placement of the veterans that complete the training in meaningful employment
				that leads to economic self-sufficiency.
							(c)ApplicationTo
				be eligible to receive a grant under this section, a nonprofit organization
				shall submit an application to the Secretary at such time, in such manner, and
				containing such information as the Secretary may require. At a minimum, the
				information shall include—
							(1)information describing
				how the organization will—
								(A)collaborate with disabled
				veterans' outreach specialists and local veterans' employment representatives
				and the appropriate State boards and local boards (as such terms are defined in
				section 101 of the Workforce Investment Act of 1998 (29 U.S.C. 2801));
								(B)based on the
				collaboration, provide training that facilitates the placement described in
				subsection (b)(2); and
								(C)make available, for each
				veteran receiving the training, a mentor to provide career advice to the
				veteran and assist the veteran in preparing a resume and developing job
				interviewing skills; and
								(2)an assurance that the
				organization will provide the information necessary for the Secretary to
				prepare the reports described in subsection (d).
							(d)Reports(1)Not later than 6
				months after the date of enactment of the Hiring Heroes Act of 2011, the Secretary
				shall prepare and submit to the appropriate committees of Congress a report
				that describes the process for awarding grants under this section, the
				recipients of the grants, and the collaboration described in subsections (b)
				and (c).
							(2)Not later than 18 months
				after the date of enactment of the Hiring
				Heroes Act of 2011, the Secretary shall—
								(A)conduct an assessment of
				the performance of the grant recipients, disabled veterans' outreach
				specialists, and local veterans' employment representatives in carrying out
				activities under this section, which assessment shall include collecting
				information on the number of—
									(i)veterans who applied for
				training under this section;
									(ii)veterans who entered the
				training;
									(iii)veterans who completed
				the training;
									(iv)veterans who were placed
				in meaningful employment under this section; and
									(v)veterans who remained in
				such employment as of the date of the assessment; and
									(B)submit to the appropriate
				committees of Congress a report that includes—
									(i)a description of how the
				grant recipients used the funds made available under this section;
									(ii)the results of the
				assessment conducted under subparagraph (A); and
									(iii)the recommendations of
				the Secretary as to whether amounts should be appropriated to carry out this
				section for fiscal years after 2013.
									(e)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $4,500,000 for the period consisting of fiscal years 2012 and
				2013.
						(f)DefinitionsIn this section—
							(1)the term appropriate committees of
				Congress means the Committee on Veterans' Affairs of the Senate and the
				Committee on Veterans' Affairs of the House of Representatives; and
							(2)the term nonprofit
				organization means an organization that is described in section
				501(c)(3) of the Internal Revenue Code of 1986 and that is exempt from taxation
				under section 501(a) of such Code.
							
			(b)Conforming
			 amendmentSection 4103A of title 38, United States Code, is
			 amended—
				(1)in paragraph (1), by
			 inserting and facilitate placements after intensive
			 services; and
				(2)by adding at the end the
			 following:
					
						(3)In facilitating placement
				of a veteran under this program, a disabled veterans' outreach program
				specialist shall help to identify job opportunities that are appropriate for
				the veteran's employment goals and assist that veteran in developing a cover
				letter and resume that are targeted for those particular
				jobs.
						.
				(c)Clerical
			 amendmentThe table of sections at the beginning of chapter 41 of
			 such title is amended by inserting after the item relating to section 4104 the
			 following new item:
				
					
						4104A. Collaborative veterans'
				training, mentoring, and placement
				program.
					
					.
			9.Individualized
			 assessment for members of the Armed Forces under transition assistance on
			 equivalence between skills developed in military occupational specialties and
			 qualifications required for civilian employment with the private
			 sector
			(a)Study on equivalence
			 required
				(1)In
			 generalThe Secretary of
			 Defense, the Secretary of Veterans Affairs, and the Secretary of Labor shall
			 jointly enter into a contract with a qualified organization or entity jointly
			 selected by the Secretaries, to conduct a study to identify any equivalences
			 between the skills developed by members of the Armed Forces through various
			 military occupational specialties (MOS) and the qualifications required for
			 various positions of civilian employment in the private sector.
				(2)Cooperation of Federal
			 agenciesThe departments and agencies of the Federal Government,
			 including the Office of Personnel Management, the General Services
			 Administration, the Government Accountability Office, and other appropriate
			 departments and agencies, shall cooperate with the contractor under paragraph
			 (1) to conduct the study required under that paragraph.
				(3)ReportUpon
			 completion of the study conducted under paragraph (1), the contractor under
			 that paragraph shall submit to the Secretary of Defense, the Secretary of
			 Veterans Affairs, and the Secretary of Labor a report setting forth the results
			 of the study. The report shall include such information as the Secretaries
			 shall specify in the contract under paragraph (1) for purposes of this
			 section.
				(4)Transmittal to
			 CongressThe Secretary of Defense, the Secretary of Veterans
			 Affairs, and the Secretary of Labor shall jointly transmit to Congress the
			 report submitted under paragraph (3), together with such comments on the report
			 as the Secretaries jointly consider appropriate.
				(b)Individualized
			 assessment of civilian positions available through MOS skillsThe
			 Secretary of Defense shall ensure that each member of the Armed Forces who is
			 participating in the Transition Assistance Program (TAP) of the Department of
			 Defense receives, as part of such member's participation in that program, an
			 individualized assessment of the various positions of civilian employment in
			 the private sector for which such member may be qualified as a result of the
			 skills developed by such member through such member's military occupational
			 specialty. The assessment shall be performed using the results of the study
			 conducted under subsection (a) and such other information as the Secretary of
			 Defense, in consultation with the Secretary of Veterans Affairs and the
			 Secretary of Labor, considers appropriate for that purpose.
			(c)Further use in
			 employment-Related transition assistance
				(1)Transmittal of
			 assessmentThe Secretary of Defense shall transmit the
			 individualized assessment provided a member under subsection (a) to the
			 Secretary of Veterans Affairs and the Secretary of Labor.
				(2)Use in
			 assistanceThe Secretary of Veterans Affairs and the Secretary of
			 Labor may use an individualized assessment with respect to an individual under
			 paragraph (1) for employment-related assistance in the transition from military
			 service to civilian life provided the individual by such Secretary and to
			 otherwise facilitate and enhance the transition of the individual from military
			 service to civilian life.
				10.Appointment of
			 honorably discharged members and other employment assistance
			(a)Appointment of
			 honorably discharged members of the uniformed services to civil service
			 positions
				(1)In
			 generalChapter 33 of title
			 5, United States Code, is amended by inserting after section 3330c the
			 following:
					
						3330d.Honorably discharged members of the
				uniformed servicesThe head of
				an Executive agency may appoint a member of the uniformed services who is
				honorably discharged to a position in the civil service without regard to
				sections 3301 through 3320, 3322 through 3327, 3329, and 3330 during the
				180-day period beginning on the date that the individual is honorably
				discharged, if that individual is otherwise qualified for the
				position.
						.
				(2)Technical and
			 conforming amendmentThe table of sections for chapter 33 of
			 title 5, United States Code, is amended by adding after the item relating to
			 section 3330c the following:
					
						
							3330d. Honorably discharged members of the
				uniformed
				services.
						
						.
				(b)Employment assistance:
			 other Federal agencies
				(1)DefinitionsIn
			 this subsection—
					(A)the term
			 agency has the meaning given the term Executive
			 agency in section 105 of title 5, United States Code; and
					(B)the term
			 veteran has the meaning given that term in section 101 of title
			 38, United States Code.
					(2)Responsibilities of
			 Office of Personnel ManagementThe Director of the Office of
			 Personnel Management shall—
					(A)designate agencies that
			 shall establish a program to provide employment assistance to members of the
			 armed forces who are being separated from active duty in accordance with
			 paragraph (3); and
					(B)ensure that the programs
			 established under this subsection are coordinated with the Transition
			 Assistance Program (TAP) of the Department of Defense.
					(3)Elements of
			 programThe head of each agency designated under paragraph
			 (2)(A), in consultation with the Director of the Office of Personnel
			 Management, and acting through the Veterans Employment Program Office of the
			 agency established under Executive Order 13518 (74 Fed. Reg. 58533; relating to
			 employment of veterans in the Federal Government), or any successor thereto,
			 shall—
					(A)establish a program to
			 provide employment assistance to members of the Armed Forces who are being
			 separated from active duty, including assisting such members in seeking
			 employment with the agency;
					(B)provide such members with
			 information regarding the program of the agency established under subparagraph
			 (A); and
					(C)promote the recruiting,
			 hiring, training and development, and retention of such members and veterans by
			 the agency.
					(4)Other
			 officeIf an agency designated under paragraph (2)(A) does not
			 have a Veterans Employment Program Office, the head of the agency, in
			 consultation with the Director of the Office of Personnel Management, shall
			 select an appropriate office of the agency to carry out the responsibilities of
			 the agency under paragraph (3).
				11.Outreach program for
			 certain veterans receiving unemployment compensation
			(a)In
			 generalThe Secretary of Labor shall carry out a program through
			 the Assistant Secretary of Labor for Veterans' Employment and Training, the
			 disabled veterans' outreach program specialists employed under section 4103A of
			 title 38, United States Code, and local veterans' employment representatives
			 employed under section 4104 of such title to provide outreach to covered
			 veterans and provide them with assistance in finding employment.
			(b)Covered
			 veteransFor purposes of this
			 section, a covered veteran is a veteran who—
				(1)recently separated from service in the
			 Armed Forces; and
				(2)has been in receipt of assistance under the
			 Unemployment Compensation for Ex-servicemembers program under subchapter II of
			 chapter 85 of title 5 for more than 105 days.
				12.Department of Defense
			 pilot program on work experience for members of the Armed Forces on terminal
			 leave
			(a)In
			 generalThe Secretary of
			 Defense may establish a pilot program to assess the feasibility and
			 advisability of providing to covered individuals work experience with civilian
			 employees and contractors of the Department of Defense to facilitate the
			 transition of the individuals from service in the Armed Forces to employment in
			 the civilian labor market.
			(b)Covered
			 individualsFor purposes of this section, a covered individual is
			 any individual who—
				(1)is a member of the Armed
			 Forces;
				(2)the Secretary expects to
			 be discharged or separated from service in the Armed Forces and is on terminal
			 leave;
				(3)the Secretary determines
			 has skills that can be used to provide services to the Department that the
			 Secretary considers critical to the success of the mission of the Department;
			 and
				(4)the Secretary determines
			 might benefit from exposure to the civilian work environment while working for
			 the Department in order to facilitate a transition of the individual from
			 service in the Armed Forces to employment in the civilian labor market.
				(c)DurationThe
			 pilot program shall be carried out during the two-year period beginning on the
			 date of the commencement of the pilot program.
			(d)ReportNot
			 later than 540 days after the date of the enactment of this Act, the Secretary
			 shall submit to the Committee on Armed Services and the Committee on Veterans'
			 Affairs of the Senate and the Committee on Armed Services and the Committee on
			 Veterans' Affairs of the House of Representatives a report on the pilot program
			 that includes the findings of the Secretary with respect to the feasibility and
			 advisability of providing covered individuals with work experience as described
			 in subsection (a).
			13.Enhancement of
			 demonstration program on credentialing and licensing of veterans
			(a)In
			 generalSection 4114 of title
			 38, United States Code, is amended—
				(1)in subsection (a), by
			 striking may and inserting shall;
				(2)in subsection
			 (b)(1)—
					(A)by striking
			 Assistant Secretary shall and inserting Assistant
			 Secretary of Veterans' Employment and Training shall, in consultation with the
			 Assistant Secretary for Employment and Training,;
					(B)by striking 10
			 military and inserting five military; and
					(C)by inserting of
			 Veterans' Employment and Training after selected by the
			 Assistant Secretary; and
					(3)by striking subsections
			 (d) through (h) and inserting the following:
					
						(d)Period of
				projectThe period during which the Assistance Secretary shall
				carry out the demonstration project under this section shall be the two-year
				period beginning on the date of the enactment of the
				Hiring Heroes Act of
				2011.
						.
				(b)Study
			 comparing costs incurred by Secretary of Defense for training for military
			 occupational specialties without credentialing or licensing with costs incurred
			 by Secretary of Veterans Affairs and Secretary of Labor in providing
			 employment-related assistance
				(1)In
			 generalNot later than 180
			 days after the date of the enactment of this Act, the Assistant Secretary of
			 Labor of Veterans' Employment and Training shall, in consultation with the
			 Secretary of Defense and the Secretary of Veterans Affairs, carry out a study
			 comparing the costs incurred by the Secretary of Defense in training members of
			 the Armed Forces for military occupational specialties with the costs incurred
			 by the Secretary of Veterans Affairs and the Secretary of Labor in providing
			 employment-related assistance to veterans, including—
					(A)providing educational assistance under laws
			 administered by the Secretary of Veterans Affairs to veterans to obtain
			 credentialing and licensing for civilian occupations that are similar to such
			 military occupational specialties;
					(B)providing assistance to unemployed veterans
			 who, while serving in the Armed Forces, were trained in a military occupational
			 specialty; and
					(C)providing vocational training or counseling
			 to veterans described in subparagraph (B).
					(2)Report
					(A)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Assistant Secretary of Labor of Veterans' Employment and
			 Training shall submit to Congress a report on the study carried out under
			 paragraph (1).
					(B)ElementsThe
			 report required by subparagraph (A) shall include the following:
						(i)The findings of
			 the Assistant Secretary with respect to the study required by paragraph
			 (1).
						(ii)An estimate of
			 the savings that would be realized by the Secretary of Veterans Affairs and the
			 Secretary of Labor if the Secretary of Defense were to include credentialing
			 and licensing that is widely accepted in the civilian private sector in the
			 training of members of the Armed Forces for military occupational
			 specialties.
						14.Improved access to
			 apprenticeship programs for members of the Armed Forces who are being separated
			 from active duty or retiredSection 1144 of title 10, United States
			 Code, is amended by adding at the end the following new subsection:
			
				(e)Participation in
				apprenticeship programsAs part of the program carried out under
				this section, the Secretary of Defense and the Secretary of Homeland Security
				may permit a member of the armed forces eligible for assistance under the
				program to participate in an apprenticeship program registered under the Act of
				August 16, 1937 (commonly known as the National Apprenticeship
				Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.), or a
				pre-apprenticeship program that provides credit toward a program registered
				under such Act, that provides members of the armed forces with the education,
				training, and services necessary to transition to meaningful employment that
				leads to economic
				self-sufficiency.
				.
		15.Extension of loan
			 guaranty fee for certain subsequent loans
			(a)ExtensionSection
			 3729(b)(2)(B)(ii) of title 38, United States Code, is amended—
				(1)by striking
			 January 1, 2004, and before October 1, 2011 and inserting
			 October 1, 2011, and before October 1, 2014; and
				(2)by striking
			 3.30 both places it appears and inserting
			 3.00.
				(b)Conforming
			 amendmentsSection 3729(b)(2)(B) of such title is amended—
				(1)in clause
			 (i)—
					(A)by striking
			 January 1, 2004 and inserting October 1, 2011;
			 and
					(B)by striking
			 3.00 both places it appears and inserting
			 3.30;
					(2)by striking clause (iii)
			 and redesignating clause (iv) as clause (iii); and
				(3)in clause (iii), as
			 redesignated by paragraph (2), by striking October 1, 2013 and
			 inserting October 1, 2014.
				(c)Effective
			 dateThe amendments made by subsections (a) and (b) shall take
			 effect on the later of October 1, 2011, and the date of the enactment of this
			 Act.
			
	
		July 7, 2011
		Reported with an amendment
	
